       Case 6:20-po-00070-HBK Document 24 Filed 12/14/20 Page 1 of 3


1    Sean O. Anderson
     Acting Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                         No. 6:20-po-00070-HBK
11                       Plaintiff,
12           v.                                         STIPULATION TO VACATE STATUS
                                                        CONFERENCE AND RESOLVE
13    JENNIFER A. BARRAZA,                              VIOLATION NUMBER 9292682 THROUGH
                                                        FORFEITURE OF COLLATERAL AND
14                       Defendant.                     DISMISS VIOLATION NUMBERS 9292683,
                                                        9292684 AND 9292685; AND ORDER
15                                                      THEREON
16

17          IT IS HEREBY STIPULATED by and between Sean O. Anderson, Acting Legal Officer

18   for the National Park Service, and Jennifer A. BARRAZA, by and through her attorney of record,

19   Benjamin A. Gerson, that the status conference in the above-captioned matter set for December

20   15, 2020 be vacated. The Government agrees violation number 9292682 can be resolved through

21   a forfeiture of collateral, consistent with the bail schedule, $150, plus the $30 processing fee. The

22   Government moves to dismiss violation numbers 9292683, 9292684 and 9292685.

23

24

25          Dated: December 11, 2020                        /S/ Sean O. Anderson
                                                            Sean O. Anderson
26                                                          Acting Legal Officer
                                                            Yosemite National Park
27

28
                                                        1
     Case 6:20-po-00070-HBK Document 24 Filed 12/14/20 Page 2 of 3


1       Dated: December 11, 2020              /S/Benjamin A. Gerson
                                             Benjamin A. Gerson
2                                            Attorney for Defendant
3                                            Jennifer A. Barraza

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
       Case 6:20-po-00070-HBK Document 24 Filed 12/14/20 Page 3 of 3


1                                                      ORDER
2             The Court accepts the parties’ Joint Stipulation (Doc. No. 22) and adopts its terms as the
3
     Order of this Court. Accordingly, the December 15, 2020 status conference for the matter of United
4
     States v. Barraza, case no. 6:20-po-00070-HBK, is vacated and violation number 9292682 can be
5
     resolved through a forfeiture of collateral, consistent with the bail schedule, $150.00, plus the
6

7    $30.00 processing fee. The Court dismisses violation numbers 9292683, 9292684 and 9292685

8    without prejudice, in the interests of justice.

9

10

11   IT IS SO ORDERED.

12
     Dated:      December 14, 2020
13                                                       HELENA M. BARCH-KUCHTA
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
